Title: To Alexander Hamilton from James McHenry, 18 February 1800
From: McHenry, James
To: Hamilton, Alexander

War Dept. 18 Febry 1800
Dear Hamilton
I have received your letter of yesterday informing me of your return to New York. What I suggested might happen has been realized. The Senate yielded to the supposed momentum of public opinion, or some other agent as powerful, and passed the bill from the House of Representatives to suspend further inlistments for the twelve Regiments & 6 companies of cavalry. A feeble attempt was made in Senate to augment (by an amendment to the bill) the complement of men on the old, to the war, establishment. It failed altho I had been led to believe it would have succeeded.
I inclose my last weak effort for the military academy and the army. I will not be surprized however at the session’s closing without any thing being done. The navy is to ingulph every thing and it is certain should we give to it all our money—it cannot give us in return adequate protection. Both establishments are indispensible, I mean the military and naval. Some however think one of them sufficient, and that to run down the one is to receive funds for the other. You find by my report, that I have pursued a different course, and presumed both necessary.
Adieu. Yours truely & affecy

James McHenry

 